EXHIBIT DATE OF LEASE EXECUTION:, 2005 ARTICLE I REFERENCE DATA 1.1SUBJECTS REFERRED TO: Each reference in this Lease to any of the following subjects shall be construed to incorporate the data stated for that subject in this Section 1.1: LANDLORD: CambridgePark 125 Realty Corporation, a Delaware corporation MANAGING AGENT: Spaulding and Slye LLC LANDLORD'S & MANAGING AGENT'S ADDRESS: Spaulding and Slye LLC 150 CambridgePark Drive Cambridge, MA 02140 Attn: Chief Financial Officer LANDLORD'S REPRESENTATIVE: John M. Kane TENANT: Innovative Drug Delivery Systems, Inc., a Delaware corporation TENANT'S ADDRESS (FOR NOTICE AND BILLING): Innovative Drug Delivery Systems, Inc. 125 CambridgePark Drive Cambridge, MA 02140 With a copy of notices only to: Mintz Levin Cohn Ferris Glovsky and Popeo, P.C. One Financial Center Boston, MA 02111 Attn: Stuart A. Offner, Esq. TENANT'S REPRESENTATIVE: Daniel Carr BUILDING: The building located at 125 CambridgePark Drive, Cambridge, Massachusetts. LOT: The parcel of land on which the Building is located and described in Exhibit A. PREMISES: The space located on the first (1st) floor of the Building as shown on Exhibit B. RENTABLE FLOOR AREA OF THE PREMISES: Approximately 3,131 rentable square feet TOTAL RENTABLE FLOOR AREA OF THE BUILDING: Approximately 183,920 rentable square feet SCHEDULED TERM COMMENCEMENT DATE: May 1, 2005 LEASE TERM OR TERM: Commencing on the Teri Commencement Date as defined in Section 3.1 hereof and continuing for three (3) years thereafter, plus the partial month at the beginning of the Term, if any, unless sooner terminated as provided herein. ANNUAL RENT: $26.10 per square foot of Rentable Floor Area of the Premises, or $6,809.93 per calendar month, and proportionally at such rate for any partial month (net of Tenant's charges for electrical consumption in the Premises). BASE ANNUAL ELECTRICITY CHARGE: $1.25 per square foot of Rentable Floor Area of the Premises BASE ANNUAL OPERATING COSTS: All of Landlord's Operating Costs for calendar year 2005. TENANT'S PROPORTIONATE SHARE: 1.70% PERMITTED USES: Office Uses and all uses customarily or incidentally related thereto, including but not limited to photocopying, conference center, mailroom and pantries, and for no other purpose. COMMERCIAL GENERAL LIABILITY INSURANCE: $1,000,000 bodily injury, property damage for single occurrence; $2,000,000 annual aggregate; $5,000,000 per single occurrence and $5,000,000 per aggregate of excess or umbrella liability insurance. BROKER: Spaulding and Slye Colliers International 2 SECURITY DEPOSIT: $20,938.00 TENANT'S PARKING ACCESS CARDS: A total of 9 (the "Base Cards"), 3 of which are for spaces located in the lot behind the Building (the "Blue Lot") and 6 of which are for spaces located in the lot behind 100 & 150 CambridgePark Drive (the "Red Lot"); together with 3 additional cards for spaces located in the Red Lot (the "Additional Cards"), at Tenant's request, subject to availability, provided that Landlord shall have the right to terminate any or all of the Additional Cards upon thirty (30) days prior notice to Tenant. PARKING CHARGES: No charge for the Base Cards, and $100 per month for each Additional Card. 1.2EXHIBITS. The exhibits listed below in this section are incorporated in this Lease by reference and are to be construed as part of this Lease: EXHIBIT A Description of Lot EXHIBIT B Plan showing Premises. EXHIBIT C Landlord's Work EXHIBIT D Landlord's Services EXHIBIT E Rules and Regulations 3 TABLE OF CONTENTS ARTICLE I REFERENCE DATA 1 1.1 SUBJECTS REFERRED TO: 1 1.2 EXHIBITS 3 ARTICLE II PREMISES AND TERM 6 2.1 DESCRIPTION OF PREMISES 6 2.2 TERM 6 ARTICLE III CONSTRUCTION 6 3.1 TERM COMMENCEMENT DATE 6 3.2 DELIVERY OF PREMISES 7 3.3 PREPARATION OF PREMISES; PERFORMANCE OF LANDLORD WORK 7 3.4 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION 8 3.5 ALTERATIONS AND ADDITIONS 8 3.6 REPRESENTATIVES 9 ARTICLE IV RENT 9 4.1 ANNUAL RENT 9 4.2 ANNUAL OPERATING COST ESCALATION 9 4.3 ESTIMATED ANNUAL OPERATING EXPENSE ESCALATION PAYMENT 13 4.4 ELECTRICITY 13 4.5 CHANGE OF FISCAL YEAR 14 4.6 PARKING CHARGES 14 4.7 PAYMENTS 15 ARTICLE V LANDLORD'S COVENANTS 15 5.1 LANDLORD'S COVENANTS DURING THE TERM 15 5.1.1 Building Services 15 5.1.2 Additional Building Services 15 5.1.3 Repairs 15 5.1.4 Tenant Directory 15 5.1.5 Food Service 16 5.1.6 Quiet Enjoyment 16 5.2 INTERRUPTIONS 16 ARTICLE VI TENANT'S COVENANTS 17 6.1 TENANT'S COVENANTS DURING THE TERM 17 6.1.1 Tenant's Payments 17 6.1.2 Repairs and Yielding Up 17 6.1.3 Occupancy and Use 17 6.1.4 Rules and Regulations 18 6.1.5 Safety Appliances 18 6.1.6 Assignment and Subletting 18 6.1.7 Indemnity 20 6.1.8 Tenant's and Landlord's Insurance 20 6.1.9 Tenant's Worker's Compensation Insurance 21 6.1.10 Landlord's Right of Entry 21 6.1.11 Loading 22 6.1.12 Landlord's Costs 22 4 6.1.13 Tenant's Property 22 6.1.14 Labor or Materialmen's Liens 22 6.1.15 Changes or Additions 22 6.1.16 Holdover 22 6.1.17 Security 23 6.1.18 Tenant Financial Statements 23 ARTICLE VII DAMAGE AND DESTRUCTION; CONDEMNATION 23 7.1 FIRE OR OTHER CASUALTY 23 7.2 EMINENT DOMAIN 25 ARTICLE VIII RIGHTS OF MORTGAGEE 26 8.1 PRIORITY OF LEASE 26 8.2 RIGHTS OF MORTGAGE HOLDERS; LIMITATION OF MORTGAGEE'S LIABILITY 26 8.3 INTENTIONALLY OMITTED 27 8.4 NO PREPAYMENT OR MODIFICATION, ETC. 27 8.5 NO RELEASE OR TERMINATION 27 8.6 CONTINUING OFFER 27 ARTICLE IX DEFAULT 28 9.1 EVENTS OF DEFAULT 28 9.2 TENANT'S OBLIGATIONS AFTER TERMINATION 29 ARTICLE X MISCELLANEOUS 30 10.1 NOTICE OF LEASE 30 10.2 (Intentionally Omitted) 30 10.3 NOTICES FROM ONE PARTY TO THE OTHER 30 10.4 BIND AND INURE 30 10.5 NO SURRENDER 30 10.6 NO WAIVER, ETC 31 10.7 NO ACCORD AND SATISFACTION 31 10.8 CUMULATIVE REMEDIES 31 10.9 LANDLORD'S RIGHT TO CURE 31 10.10 ESTOPPEL CERTIFICATE 32 10.11 WAIVER OF SUBROGATION 32 10.12 ACTS OF GOD 32 10.13 BROKERAGE 32 10.14 SUBMISSION NOT AN OFFER 33 10.15 APPLICABLE LAW AND CONSTRUCTION 33 10.16 AUTHORITY OF TENANT 33 ARTICLE XI SECURITY DEPOSIT 34 5 ARTICLE II PREMISES AND TERM 2.1DESCRIPTION OF PREMISES. Subject to and with the benefit of the provisions of this Lease, Landlord hereby leases to Tenant, and Tenant leases from Landlord, Tenant's Premises in the Building, excluding exterior faces of exterior walls, the common facilities area and building service fixtures and equipment serving exclusively or in common other parts of the Building. Tenant's Premises, with such exclusions, is hereinafter referred to as the Premises. Tenant shall have, as appurtenant to the Premises, the right to use in common with others entitled thereto: (a) common walkways, driveways, hallways, lobbies, ramps, loading docks and stairways located in the Building or on the parcel on which the Building is located (the "Lot"), (b) building service fixtures and equipment serving the Premises including passenger and freight elevators, (c) the parking facility on a first-come, first-served basis in the location from time to time designated by Landlord, Tenant's use not to exceed the number of Tenant's Parking Access Cards, 3 of which shall be located in the Blue Lot behind the Building and the remainder of which shall be located in the Red Lot across the street from the Building provided that Tenant's guests may use available parking spaces in the Red Lot on a first-come first-served basis, and (d) if the Premises include less than the entire Rentable Floor Area of any floor, the common toilets in the central core area of such floor. Such rights shall be always subject to the Rules and Regulations set forth in Exhibit E, attached hereto and incorporated herein by reference, as the same may be amended by the Landlord from time to time and such other reasonable written Rules and Regulations from time to time established by the Landlord by suitable notice to Tenant, which Rules and Regulations shall be uniformly enforced in a non-discriminatory manner, and to the right of the Landlord to designate and change from time to time such areas, facilities, fixtures and equipment. 2.2TERM. To have and to hold for a period (the "Term") commencing on the Term Commencement Date (as defined in Section 3.1 hereof) and continuing for the Term, unless sooner terminated as provided herein. ARTICLE III CONSTRUCTION 3.1TERM COMMENCEMENT DATE. The Term of this Lease shall commence on, and the Telin Commencement Date shall be, the earlier of (a) the date on which Landlord has substantially completed Landlord's Work as set forth in Section 3.3 below; or (b) the date on which Tenant commences beneficial use of the Premises. Tenant shall, in all events, be treated as having commenced beneficial use of the Premises when it begins to move into the Premises furniture and equipment for its regular business operations. There shall be no charge for Tenant's reasonable use of the Building's freight elevators during normal business hours in connection with Tenant's move-in. 6 As soon as may be convenient after the Term Commencement Date has been determined, Landlord and Tenant agree to join with each other in the execution, in recordable form, of a written Declaration in which the Term Commencement Date and specified term of this Lease shall be stated. 3.2DELIVERY OF PREMISES. Tenant acknowledges that Tenant has had an opportunity to inspect the Premises. Except as set forth hereinafter, the Premises, shall be delivered to Tenant As Is, Where Is, with all faults and without representation, warranty or guaranty of any kind by Landlord to Tenant, except as expressly provided herein. Landlord represents and warrants that, as of the date hereof, there are no violations of laws with respect to the Premises, the Building or the Lot and, as of the Commencement Date, all Building systems serving the Premises shall be in good working order and condition and in compliance with all laws. Prior to the Term Commencement Date, Landlord shall perform the work, if any, identified in Exhibit C ("Landlord's Work") attached hereto and incorporated herein and the Premises shall be delivered in broom clean condition. Tenant shall pay an amount equal to all out-of-pocket costs incurred by Landlord as a result of any change orders signed by Tenant and Landlord affecting Landlord's Work, which change orders shall specify the amount chargeable to Tenant on account of such change. Amounts due and payable on account of such change orders shall be paid by Tenant to Landlord within five (5) days after Landlord's invoice to Tenant therefor. Landlord will not approve any construction, alterations, or additions requiring unusual expense to readapt the Premises to nominal office use on lease termination or increasing the cost of construction, insurance or taxes on the Building or of Landlord's services called for by Section 5.1 unless Tenant first gives assurances acceptable to Landlord that such readaptation will be made prior to such termination without expense to Landlord and makes provisions acceptable to Landlord for payment of such increased cost. Landlord will also disapprove any alterations or additions requested by Tenant which will delay completion of the Premises. Tenant's construction, installation of furnishings, and later changes or additions shall be coordinated with any work being performed by Landlord in such manner as to maintain harmonious labor relations and not to damage the Building or Lot or interfere with Building operations. 3.3PREPARATION OF PREMISES; PERFORMANCE OF LANDLORD WORK. Landlord agrees to use reasonable efforts to substantially complete Landlord's Work as soon as practicable, subject to delays beyond Landlord's reasonable control and delays caused by Tenant, but in any event, before June 1, 2005 (subject to extension for delays caused by Tenant). The Premises shall be deemed ready for occupancy on the date on which Landlord's Work is substantially completed as certified by Landlord's architect, with the exception of minor items which can be fully completed without material interference with Tenant and other items which because of the season or weather or the nature of the item are not practicable to do at the time, provided that none of said items is necessary to make the Premises tenantable for the Permitted Uses; provided, however, that if Landlord is unable to complete construction due to delay in Tenant's compliance with any of the provisions hereof or due to other delays caused by Tenant (including, without limitation, any changes to Landlord's Work requested by Tenant), then thePremises shall be deemed ready for occupancy no later than the Scheduled Term Commencement Date. 7 3.4GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION. All construction work required or permitted by this Lease, whether by Landlord or by Tenant, shall be done in a good and workmanlike manner and in compliance with all applicable laws and all lawful ordinances, regulations and orders of governmental authority and insurers of the Building and the Lot. Either party may inspect the work of the other at reasonable times and promptly shall give written notice of observed defects. Landlord's obligations under Sections 3.2 and 3.3, if any, shall be deemed to have been perfoiuied when Tenant commences to occupy any portion of the Premises for the Permitted Uses except for items which are incomplete or do not conform with the requirements of Section 3.1 and as to which Tenant shall in either case have given written notice to Landlord within three (3) weeks after such commencement. If Tenant shall not have commenced to occupy the Premises for the Permitted Uses within thirty (30) days after the Term Commencement Date, a certificate of completion by a licensed architect or registered engineer shall be conclusive evidence that Landlord has performed all such obligations except for items stated in such certificate to be incomplete or not in conformity with such requirements. Tenant acknowledges that the Building may be undergoing substantial renovation during the Term of the Lease. 3.5ALTERATIONS AND ADDITIONS. This Section 3.5 shall apply before and during the Tem'. Tenant shall not make any alterations and additions to the Premises except in accordance with plans and specifications first approved by Landlord; provided, however, that tenant shall not be required to obtain Landlord's consent or prepare plans and specifications for such alterations which are decorative in nature and do not affect the structure of the Premises or the Building systems and which do not exceed in any twelve (12) month period a cost of $5,000. In no event shall any alterations or additions be considered or approved by Landlord which (a) involve or affect any structural or exterior element of the Building or building mechanical, electrical or plumbing systems, including the common facilities of the Building, or (b) require unusual expense to readapt the Premises to normal office use on Lease termination or increase the cost of construction or of insurance or taxes on the Building or the Lot.
